Rer Ouriam.
Suit before a justice of the peace, to recover an article of personal property valued, in the affidavit filed, at sixty dollars. A bond was filed by the plaintiff, in the penalty of one hundred dollars. The justice made no objection ; but accepted the bond, and issued the writ in the cause. The defendant appeared; pleaded; went to trial; the jury failed to agree; a new venire issued; defendant appeared again; went to trial; was beaten; appealed to the Circuit Court, and there, for the first time, objected that the bond was not exactly in double the value of the property, and moved a dismissal of the suit for that reason. The motion was sustained. The objection was raised too late. The informality in the bond had been waived by going to trial, without objection, before the justice. The object of the bond required by the statute is, security to the defendant. He can waive the security if he pleases.
The judgment is reversed, with costs. Cause remanded, &c.